Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 20-25, 27, 28, 29, 36, 37, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) in view of MALOMSOKY et al. (WO 2009146747).

Regarding claim 20, 36, RAHMAN et al.(US 20100188976) teaches a method for monitoring a data flow in a communication network, the method comprising: 
associating the data flow with a level of monitoring by marking data units of the data flow to obtain marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber; par. 37, the observation point(s) 250 may be programmed at different levels), the marking including setting a feature in the data units to an integer value to indicate the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 42, 47, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer); 
(fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identifying, for the marked data units from the one or more deployed services of monitoring, a service of monitoring that is associated with the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic at subscriber level, logical circuit level, or port level flow); and applying the identified service of monitoring to the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).
However, RAHMAN does not teach the marking including setting a feature in the data units to indicate the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network; 
But, MALOMSOKY  in a similar or same field of endeavor teaches the marking including setting a feature in the data units to indicate the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network (claim 1, page 31, all nodes support the filtering procedure by propagating the marking in the outer IP header…IP packets are communicated among hosts and servers and even if tunneling or transport bearers are used…; page 32, “one could set in the GGSN…which IMSIs to observe. The GGSN would mark the selected packets in the IP transport layer of the Gn interface. Other 3GPP nodes…RNC…would propagate the marking appropriately. In this case, packet markings would not be visible outside the 3GPP network at all; page 27, 28, 29, define monitoring jobs, and is able to communicate the derived filtering rules to the nodes 102 (e.g., marking node and/or monitoring node) before the start of monitoring…; page 10, monitoring indicator may comprise one or more bits; page 13).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MALOMSOKY in the system of RAHMAN to set monitoring indicator.
The motivation would have been to provide cost-efficient large-scale monitoring. 

Regarding claim 21, RAHMAN teaches the method according to claim 20, wherein the marking the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring flow at subscriber level, logical circuit level, or port level flow using flow information).
However, RAHMAN does not teach wherein the marking comprises mapping the indicator into a marking field of the data units.
But, MALOMSOKY in a similar or same field of endeavor teaches wherein the marking comprises mapping the indicator into a marking field of the data units (pages 27, 28, 29, 31, 32).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MALOMSOKY in the system of RAHMAN to set monitoring indicator.
The motivation would have been to provide cost-efficient large-scale monitoring. 

Regarding claim 22, RAHMAN teaches the method according to claim 20, wherein the identifying for the marked data units the service of monitoring is performed according to an identification policy (par. 27, 58), the identification policy comprising at least one identification rule associating the level of monitoring with the service of monitoring (par. 27, 58, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber).

Regarding claim 23, RAHMAN teaches the method according to claim 20, wherein the identifying for the marked data units the service of monitoring is performed on the basis of the level of monitoring and one or more identifying attributes of the data flow (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage).

Regarding claim 24, RAHMAN teaches the method according to claim 23, wherein the identifying for the marked data units the service of monitoring is performed according to an identification policy (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage), the identification policy comprising at least one identification rule (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage).

Regarding claim 25, RAHMAN teaches the method according to claim 24, wherein the at least one identification rule comprises one or more ranges for the one or more identifying attributes of the data flow (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage, the most bandwidth over a period of time).

Regarding claim 27, RAHMAN teaches the method according to claim 23, wherein the one or more identifying attributes are comprised within a header of the marked data units (par. 4, 28, 40, header field).

Regarding claim 28, RAHMAN teaches the method according to claim 23, wherein the one or more identifying attributes comprise one or more of: a source address, a destination address, a source port number, a destination port number, a transmission protocol, and a class of service (par. 4, 28, 40, 68, header field including source IP address, destination IP address, source port, destination port, protocol, QoS).

Regarding claim 29, RAHMAN teaches the method according to claim 20, wherein the applying the identified service of monitoring is performed according to a monitoring policy, which is associated with the service of monitoring and specifies one (par. 27, 53, 53, 55, 56, 58, 68).

Regarding claim 37, RAHMAN teaches a node for a communication network, the node being configured to monitor a data flow comprising marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber), the marked data units comprising a feature that is set to an integer value indicating a level of monitoring associated with a service of monitoring  from the one or more deployed services of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, subscriber identifier at subscriber level, logical circuit level, or port level flow; par. 68, port number is identified using integer and IP address is identified in unsigned integer at subscriber level, logical circuit level, or port level flow), the node comprising circuitry configured to: 
determine the level of monitoring by detecting the integer value of the feature in the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identify for the marked data units a (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic); and apply the identified service of monitoring to the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).
However, RAHMAN does not teach the marked data units indicating the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network; 
But, MALOMSOKY  in a similar or same field of endeavor teaches the marked data units indicating the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network (claim 1, page 31, all nodes support the filtering procedure by propagating the marking in the outer IP header…IP packets are communicated among hosts and servers and even if tunneling or transport bearers are used…; page 32, “one could set in the GGSN…which IMSIs to observe. The GGSN would mark the selected packets in the IP transport layer of the Gn interface. Other 3GPP nodes…RNC…would propagate the marking appropriately. In this case, packet markings would not be visible outside the 3GPP network at all; page 27, 28, 29, define monitoring jobs, and is able to communicate the derived filtering rules to the nodes 102 (e.g., marking node and/or monitoring node) before the start of monitoring…; page 10, monitoring indicator may comprise one or more bits; page 13).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MALOMSOKY in the system of RAHMAN to set monitoring indicator.



Regarding claim 38, RAHMAN teaches a communication network, comprising: 
a first node being configured to monitor a data flow (fig. 1, end station), the first node comprising first circuitry configured to: 
associate the data flow with a level of monitoring by marking data units of the data flow to become marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber), the marking including setting a feature of the data units to an integer value to indicate the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer); and 
a second node communicatively coupled with the first node (fig. 1, network element), the second node being configured to monitor the marked data units marked (fig. 1, par. 24, network element), the second node comprising second circuitry configured to: 
determine the level of monitoring by detecting the integer value of the feature in the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identify, for the marked data units from the one or more deployed services of monitoring, a service of monitoring that is associated with the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic at subscriber level, logical circuit level, or port level flow); and 
apply the identified service of monitoring to the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).
However, RAHMAN does not teach the marking including setting a feature in the data units to indicate the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network; 
But, MALOMSOKY  in a similar or same field of endeavor teaches the marking including setting a feature in the data units to indicate the level of monitoring according to one or more marking policies of one or more deployed services of monitoring in the communication network (claim 1, page 31, all nodes support the filtering procedure by propagating the marking in the outer IP header…IP packets are communicated among hosts and servers and even if tunneling or transport bearers are used…; page 32, “one could set in the GGSN…which IMSIs to observe. The GGSN would mark the selected packets in the IP transport layer of the Gn interface. Other 3GPP nodes…RNC…would propagate the marking appropriately. In this case, packet markings would not be visible outside the 3GPP network at all; page 27, 28, 29, define monitoring jobs, and is able to communicate the derived filtering rules to the nodes 102 (e.g., marking node and/or monitoring node) before the start of monitoring…; page 10, monitoring indicator may comprise one or more bits; page 13).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MALOMSOKY in the system of RAHMAN to set monitoring indicator.
The motivation would have been to provide cost-efficient large-scale monitoring. 

Regarding claim 39, RAHMAN teaches the method according to claim 20, wherein the integer value of the feature ranges from 0 to 1 or from 0 to 7 (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer, which is from 0-65535), and different values of the feature corresponding to different levels of monitoring are associated with different services of monitoring, respectively (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer; fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow)).

Claim 26, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) and MALOMSOKY et al. (WO 2009146747) as 20 above, and further in view of LAM et al. (WO 03/025766 herein as LAM).

Regarding claim 26, RAHMAN teaches the method according to claim 24, further comprising selecting a subset of the marked data units on the basis of a selection policy comprising one or more further ranges for the one or more identifying attributes of the data flow (par. 30, rate-limit), 
However, RAHMAN does not teach the further ranges being equal to or smaller than the ranges of the at least one identification rule.
But, LAM in a similar or same field of endeavor teaches further comprising selecting a subset of the marked data units on the basis of a selection policy comprising one or more further ranges for the one or more identifying attributes of the data flow (page 10 lines 13-22, page 14 lines 1-5, rate which packets making up a flow of traffic within a threshold or range), the further ranges being equal to or smaller than the ranges of the at least one identification rule (page lines 13-22, page 14 lines 1-5, rate which packets making up a flow of traffic within a threshold or range).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LAM in the system of RAHMAN and MALOMSOKY to limit the rate.
The motivation would have been to prevent transmission throttle. 

Regarding claim 30, RAHMAN teaches the method according to claim 26, wherein the selecting comprises: sending a request to a monitoring center, the request (par. 30, 33, request with subscriber identifier and based on the type of subscriber, the service level of the subscriber, the service provider providing service to that subscriber, etc. to the server), and receiving from the monitoring center the selection policy (par. 30, 33, the observation profile may be dynamically updated and supplied to the flow network element 110).

Regarding claim 31, RAHMAN teaches the method according to claim 30, further comprising receiving a monitoring policy associated with the service of monitoring from the monitoring center (par. 30, 33, the observation profile may be dynamically updated and supplied to the flow network element 110).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) and MALOMSOKY et al. (WO 2009146747) as applied to claim 20 above, and further in view of MAHKONEN et al. (US 20170134538).

Regarding claim 33, RAHMAN does not teach the method according to claim 20, further comprising restoring the feature in the marked data units according to a restoration policy.
But, MAHKONEN in a similar or same field of endeavor teaches further comprising restoring the feature in the marked data units according to a restoration policy (par. 66).

The motivation would have been to restore packet that decapsulated prior to being processed at a processing device (MAHKONEN par. 78). 

Claims 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) and MALOMSOKY et al. (WO 2009146747) as applied to claim 20 above, and further in view of COCIGLIO et al. (US 20180367432).

Regarding claim 34, RAHMAN does not teach the method according to claim 20, wherein the marking comprises: 
subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks; 
setting the feature in a first portion of the marked data units belong to the first blocks to the integer value that is higher than 1; and 
setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 1.
But, COCIGLIO in a similar or same field of endeavor teaches wherein the marking comprises subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks (page 9 lines 14-30, blocks according to timer); 
(page 10 lines 1-4, the bit bi equal to 1 and the value increase by one); and 
setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 1 (page 10 lines 1-4, the bit bi equal to 1 and the value increase by one).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by COCIGLIO in the system of RAHMAN and MALOMSOKY to classify the flows.
The motivation would have been to reduce the making transmission and reception of the nodes more complex. 

Regarding claim 35, RAHMAN does not teach the method according to claim 20, wherein the marking comprises: 
subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks; 
setting the feature in a first portion of the marked data units belong to the first blocks to the value that is different from 0; and 
setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 0.
(page 9 lines 14-30, blocks according to timer); 
setting the feature in a first portion of the marked data units belong to the first blocks to the value that is different from 0 (page 9 lines 5-13), wherein the value indicating said class of monitoring is different from 0 (page 9 lines 5-13, marking the bit bi equal to 1); and setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 0 (page 9 lines 5-13, marking the bit bi equal to 0).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by COCIGLIO in the system of RAHMAN and MALOMSOKY to classify the flows.
The motivation would have been to reduce the making transmission and reception of the nodes more complex. 


Allowable Subject Matter
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 32, RAHMAN teaches the method according to claim 20, wherein the integer value of the feature in the marked data units indicating the level of monitoring is different from zero (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer);
MAHKONEN et al. (US 20170134538) wherein the marking comprises mapping the indicator into a marking field of the data units (par. 5, 31).
	FERREIRA et al. (US 20150074258) teaches wherein the value indicating the class of monitoring is different from zero (fig. 2, table 201, par. 65, monitor flag set to yes or one to monitor), and wherein the method further comprises setting the feature to a value equal to zero in further data units belonging to a further data flow if the further data flow is not to be monitored (fig. 2, table 201, par. 65, monitor flag set to no or zero to not monitor).
However, it would have not been obvious the combine the references to teach “wherein the integer value of the feature in the marked data units indicating the level of monitoring is different from zero, and wherein the method further comprises setting the feature in another data units of another data flow to a value equal to zero if the other data flow is not to be monitored” with in the previous depended on claims as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/10/2022